SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 17, 2010 COPANO ENERGY, L.L.C. (Exact name of registrant as specified in its charter) Delaware 001-32329 51-0411678 (State or Other Jurisdiction of Incorporation or Organization) (Commission File Number) (I.R.S. Employer Identification No.) 2727 Allen Parkway, Suite1200 Houston, Texas (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (713) 621-9547 Not Applicable. (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On November 17, 2010, the Compensation Committee of the Board of Directors of Copano Energy, L.L.C. (“Copano”) recommended, and the Board approved, modifications to Copano’s director compensation program to reflect the addition of a non-executive director pursuant to Copano’s Director Designation Agreement with an affiliate of TPG Capital (as reported in Copano’s Form 8-K filed on July 22,2010) and to increase annual retainers payable to chairmen of its committees.The Board increased the annual retainer for the chairman of its Audit Committee from $8,000 to $12,000 and for the chairmen of its other committees from $4,000 to $6,000.In addition, the Compensation Committee approved a new form of restricted unit award agreement for grants under Copano’s Long-Term Incentive Plan to directors serving pursuant to a contractual right to be nominated to the Board. A summary of non-executive director compensation is filed as Exhibit 99.1 to this report, and a copy of the form of restricted unit award agreement is filed as Exhibit 99.2. Item 5.07 Submission of Matters to a Vote of Security Holders. Copano held a special meeting of common unitholders on November17, 2010.At the meeting, common unitholders approved (a)changes to the terms of Copano’s SeriesA convertible preferred units (“preferred units”) to provide for full voting rights for and convertibility of all preferred units into common units on a one-for-one basis and (b)Copano’s issuance of additional common units upon conversion of preferred units (the “SeriesA Proposal”).The voting results are summarized below. Series A Proposal Voting Results For Against Abstain Broker Non-Votes — Item 9.01.Financial Statements and Exhibits. (d)Exhibits. ExhibitNo. Description Summary of Non-Executive Director Compensation Form of Restricted Unit Award Agreement – Director Pursuant to Contract SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COPANO ENERGY, L.L.C. November23, 2010 By: /s/ Douglas L. Lawing Douglas L. Lawing Executive Vice President, General Counsel and Secretary Exhibit Index ExhibitNo. Description Summary of Non-Executive Director Compensation Form of Restricted Unit Award Agreement – Director Pursuant to Contract
